Citation Nr: 1034196	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with traumatic arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis.

3.  Entitlement to a compensable evaluation for residuals of 
right middle finger fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1972 to September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  
Jurisdiction over the Veteran's claims file was subsequently 
transferred to the Waco, Texas RO.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
lumbosacral spine disability has been manifested by daily pain 
that is partially alleviated by pain medication, and additional 
loss of motion due to pain on repetitive range of motion testing; 
objectively, forward flexion no less than 70 degrees and combined 
range of lumbar motion was no less than 190 degrees.  Taking loss 
of motion due to pain into account, flexion has been no less than 
50 degrees, and combined range of motion has been no less than 
110 degrees.     

2.  Throughout the rating period on appeal, the Veteran's right 
knee has been productive of daily pain and occasional giving way.  
Lachman's test has been negative, and there has been no 
ligamentous laxity or subluxation.  Flexion has been no worse 
than 100 degrees, and extension to 0 degrees, with some 
additional loss of motion on repetition due to pain, but not more 
than 10 degrees. 

3.  Throughout the rating period on appeal, the Veteran's right 
middle finger has been productive of daily pain, with daily 
flare-ups occurring 5 times a day, lasting 2 to 3 hours, with 
pain at a level of 5 out of 10 at its most severe.  Range of 
motion of the metacarpophalangeal joint has been no less than 0 
to 60 degrees.  Range of motion of the proximal interphalangeal 
joint has been no less than 0 to 80 degrees.  Range of motion of 
the distal interphalangeal joint has been no less than 0 to 50 
degrees.  At no time has there been a gap between the fingertip 
and proximal transverse crease of the palm with the finger flexed 
to the extent possible. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 20 
percent for lumbosacral strain with traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243, 5003 (2010).

2.  The criteria for entitlement to an evaluation in excess of 10 
percent for right knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2010).

3.  The criteria for entitlement to a compensable evaluation for 
residuals of right middle finger fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for Veterans 
Claims, in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  See 
Dingess v. Nicholson, supra.

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none. 

A letter was sent to the Veteran in January 2006, prior to the 
initial RO decision which is the subject of this appeal.  The 
letter informed him of what evidence was required to substantiate 
the claims, and of the Veteran's and VA's respective duties for 
obtaining evidence.  The letter informed the Veteran that VA 
would assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or records 
from other Federal agencies.  It described what the evidence 
should show, including how the claimed disability had worsened.  
Although no longer required, the Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  An 
April 2006 letter sent after the initial rating decision 
described how VA determines disability ratings and effective 
dates.  Finally, a June 2008 letter informed the Veteran that 
evidence showing how the disability had affected his employment 
and daily life would be considered in determining the disability 
rating.  

It is acknowledged that the VCAA letter sent to the Veteran in 
January 2006 does not appear to fully satisfy the requirements of 
Vasquez-Flores, in that it did not specify that the evidence 
should show how the disability affected the veteran's employment.  
Additionally, he did not get notice in compliance with Dingess 
until after the initial adjudication.  Therefore, to this extent, 
the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be satisfied solely by 
various post-decisional communications.  See Mayfield v. 
Nicholson, supra, 444 F.3d at 1333.  

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
Mayfield, supra; see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC), is sufficient to 
cure a timing defect).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO which 
provides the claimant a meaningful opportunity to participate in 
the processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007); Prickett, supra, 20 Vet. App. at 376.

In this case, as noted above, letters were sent to the Veteran in 
April 2006 and June 2008 advising the Veteran of how VA 
determines disability ratings and effective dates, and that the 
RO would consider evidence showing how his disabilities affect 
his employment and daily life.  The claim was subsequently re-
adjudicated in the August 2009 SSOC.  In addition, the April 2006 
rating decision, February 2007 SOC, and August 2009 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  Thus, the Board finds that the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify and assist, including the requirements set forth by the 
Court in Dingess and Vasquez-Flores, have been satisfied.

The Board finds that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Rather, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7 (2010).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the 
basis of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily life, 
including employment.  These requirements for the evaluation of 
the complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board notes that the Rating Schedule and diagnostic codes 
regarding diseases and injuries of the spine were amended 
effective September 26, 2003, prior to the filing of the 
Veteran's request for an increased rating.  The present appeal is 
therefore governed by the current General Rating Formula for 
Diseases and Injuries of the Spine.  

For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless DC 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episodes), a 100 percent 
rating is warranted when there is unfavorable ankylosis of the 
entire spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 40 
percent rating is warranted when there is unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 30 percent rating is 
warranted when there is forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine. 

A 20 percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Finally, a 10 percent rating is warranted when there 
is forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height. 

The new rating criteria also include, in pertinent part, the 
following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Under Diagnostic Code 5243 (regarding intervertebral disc 
syndrome (IVDS)), a 60 percent disability rating is warranted 
when there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  A 40 percent 
rating is warranted when there are incapacitating episodes having 
a total duration of at least four weeks, but less than six weeks 
during the past 12 months.  A 20 percent rating is warranted when 
there are incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 12 
months.  A 10 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least one 
week, but less than two weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a physician.  
An evaluation can be had either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
separate evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities 
under 38 C.F.R. § 4.25, whichever method results in the higher 
evaluation.

With regard to the Veteran's knee claim, the relevant Diagnostic 
Codes are 5003, 5010, and 5257-5261.  The Board notes that the VA 
General Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under DCs 5003 
and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  Likewise, the VA General Counsel has also held that, when 
X-ray findings of arthritis are present and a veteran's knee 
disability is evaluated under DC 5257, such veteran would be 
entitled to a separate compensable evaluation under DC 5003 if 
the arthritis results in limitation of motion and/or objective 
findings or indicators of pain.  See VAOPGCPREC 9-98.  
Furthermore, to warrant a separate rating for arthritis based on 
X-ray findings and limited motion under Diagnostic Code 5260 or 
DC 5261, the limited motion need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  

The Veteran's finger disability has been evaluated under DC 5229 
under the provisions for Limitation of Motion of Individual 
Digits, found in 38 C.F.R. § 4.71a.  Under this diagnostic code, 
as to limitation of motion of the index or long finger, a 
noncompensable evaluation is warranted when there is a gap of 
less than one inch (2.5 centimeters) between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by no 
more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.  An evaluation 
of 10 percent requires limitation of motion of the index finger 
with a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm of the 
hand, with the finger flexed to the extent possible or with 
extension of the index finger limited by more than 30 degrees.  
Id.  Also, the Veteran was previously assigned a rating under DC 
5226, which allows for a 10 percent evaluation when there is 
unfavorable or favorable ankylosis of the long finger.  The note 
to this code states that it should be considered whether 
evaluation as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitations of motion of 
other digits or interference with overall function of the hand.  

It should also be noted that, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range-of-motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Lumbosacral Strain with Traumatic Arthritis

The Veteran contends that his left knee disability has become 
more disabling than indicated by the currently assigned rating.  
He was initially granted service connection for a low back strain 
in a June 1993 rating decision.  A noncompensable, or 0 percent, 
evaluation was assigned, effective from October 1, 1992, the day 
after the Veteran separated from active service.  

In a September 2000 rating decision, the RO increased the 
assigned evaluation to 10 percent, effective from December 23, 
1999.  Then, in a September 2003 rating decision, the evaluation 
was increased to 20 percent, effective from December 11, 2002.  
In October 2005, the Veteran filed a request for an increased 
rating.

In reviewing the medical evidence relevant to the rating period 
on appeal, the Board notes that in October 2004, the Veteran 
sought treatment at the Juneau Medical Clinic, reporting that he 
had "tweaked" his back while working on his deck at his house a 
few days prior.  There was no radiation down the legs.  There was 
paralumbar muscle spasm on examination.  The doctor prescribed 
Flexeril, but the Veteran deferred a physical therapy referral.  

The following month, in November 2004, the Veteran was on a 
ferry, and "tweaked" his low back while pulling in lines.  
Again, there was paralumbar muscle spasm, and the doctor 
prescribed Vicodin.  In January 2005, the Veteran reported that 
the back pain was radiating down to his bilateral hip region.  

A September 2005 treatment note from the Juneau Medical Clinic 
indicates that the Veteran missed his first physical therapy 
appointment for disc disease of the lumbar spine.  The Veteran 
continued to have pain shooting down his right leg and decreased 
sensation at the toe tips.  There was bilateral lower paraspinal 
muscle tenderness, with reduced sensation to vibration in the 
second through fifth toes on the right.  The doctor noted that 
the Veteran would be off work for another week and prescribed 
Oxycodone.  

The Veteran was seen at the orthopedic clinic at the Settle VAMC 
in October 2005.  He stated he was getting around with a 
wheelchair because of his back pain.  The doctor noted that the 
Veteran was difficult to examine, stating that when he tried to 
track the Veteran's hip flexor and quadriceps strength, he very 
easily gave way secondary to pain.  The doctor recommended that 
the Veteran see a spine surgeon.

In January 2006, the Veteran sought treatment at the Seattle 
VAMC, complaining of low back pain and paresthesias down his 
right leg to his foot.  He stated that in September 2005 he 
awakened with severe persistent stabbing low back pain associated 
with tingling paresthesias radiating down the left buttock, post 
thigh, and calf to the plantar foot and toes.  He ranked his 
current pain at a level of 7 out of 10 in severity.  He stated he 
had physical therapy in the early 1990s, but was not compliant 
with the home exercise program secondary to increased pain with 
exercises.  A September 2005 MRI was reviewed, which showed a 
broad-based posterior disc/osteophyte complex eccentric to the 
left which may be associated with far left disc protrusion at L3-
L4, an L4-L5 broad-based posterior disc protrusion associated 
with transverse bar, and an L5-S1 broad-based posterior 
disc/osteophyte complex with subtle far right apparent disc 
protrusion associated with significant neural foraminal 
compromise, with moderate left neural foraminal encroachment.  
Forward flexion of the lumbar spine was to 20 degrees, with 
guarding secondary to concordant pain exacerbation at L4 through 
S1, extension was to 20 degrees also with guarding, and lateral 
bending was 20 degrees to the left and 30 degrees to the right.  
The doctor assessed low back pain with left lower extremity 
paresthesias.  Diagnostic possibilities included S1 radiculalgia 
versus radiating referred symptoms from the left lower lumbar 
facet arthropathy.  There was no clinical evidence of lumbosacral 
motor or sensory radiculopathy with negative root stretch signs.  
The MRI revealed moderate left neural foraminal stenosis at L5-S1 
with more significant findings on the asymptomatic right side 
with far right disc protrusion and severe right neural foraminal 
stenosis.  The doctor made a physical therapy referral, and 
recommended facet branch blocks as well as weight loss.  

In March 2006, the Veteran was afforded a VA examination.  He 
reported sharp pain in his low back with constant tingling down 
his right leg and intermittent tingling down the left leg.  
Precipitating factors to flare-ups included picking things up or 
none at all.  He constantly wore a back brace and used a cane.  
On physical examination, there was no obvious deformity of the 
spine, and the Veteran's gait was smooth and steady.  However, he 
was tender all over his back, and there was bilateral spasm of 
the paraspinous muscles from T11 to T12.  Forward flexion was 
from 0 to 10 degrees, extension was from 0 to 10 degrees, and the 
Veteran declined to perform lateral flexion and rotation as it 
was too painful.  The examiner reviewed X-rays of the lumbosacral 
spine from 2000 and 2003 and took new X-rays, noting degenerative 
disc disease of the lower thoracic spine as well as the lower 
lumbar spine, most marked at L3-L4 and L4-L5.  This had 
progressed since the prior examination, and an MRI would provide 
more information.  The examiner assessed a strain and arthritis 
of the lumbosacral spine, and noted that when the Veteran was 
asked about medications, he effortlessly stood up without the aid 
of a cane or the arms of the chair and walked over to his bag, 
bent over to retrieve something, returned to the chair, and 
effortlessly sat down unaided.  Further, the examiner noted this 
was a limited examination because the Veteran declined part of 
the range-of-motion testing.  However, the examination was 
consistent with a strain and muscle spasm.  There was no 
incoordination, weakness, fatigue, or pain with repetitive 
motion.  

In April 2007, the Veteran sought treatment at the emergency 
department of Bartlett Regional Hospital (Bartlett) for 
complaints of back pain radiating down his leg.  He rated the 
pain at a level of 9.5 out of 10.  The pain began after he was 
standing on his feet the night before for 3 hours.  It occurred 
spontaneously without any known mechanism or injury.  There was 
tenderness over the left sacroiliac joint, across the midline and 
into the right sacroiliac joint, but no appreciable muscle spasm.  
The doctor assessed chronic low back pain with an acute 
exacerbation, prescribed medication, and took the Veteran off of 
work.  

The Veteran was afforded another VA examination in May 2007, at 
which he reported back pain at a level of 5 out of 10 in 
severity.  He could drive 45 minutes at one time, sit up to 30 
minutes, walk 1 to 2 blocks, and stand for 30 minutes at a time.  
He attended 3 physical therapy sessions in May 2007, but reported 
no relief.  He wore a back brace 5 hours each day.  He had an 
epidural injection 2 years prior at Bartlett Regional Hospital, 
but it did not help.  He last worked in April 2007, when he 
injured himself after standing for 5 hours cutting vegetables in 
the galley of a motor vessel.  He was receiving workers 
compensation benefits for this injury.  His back pain had been 
worse since the April injury.  Prior to the injury, his pain was 
at a level of 7 out of 10, but since the injury, it was at a 
level of 10 out 10.  He was currently participating in physical 
therapy.  He described flare-ups of pain weekly, lasting 1 or 2 
days.  When asked about incapacitating episodes, the Veteran 
reported that he was bedridden for 3 weeks because of pain and 
the type of medication he took after the April 2007 work injury.  
His gait was antalgic and he had poor propulsion.  There was 
decreased sensation in the right lower extremity on the lateral 
side of the leg and anterior foot in the L5-S1 distribution.  
There was no cervical or thoracolumbar ankylosis.  Thoracolumbar 
range of motion showed flexion from 0 to 80 degrees, with pain 
beginning at 70 degrees and additional loss of motion on 
repetitive use of the joint due to pain, from 90 to 80 degrees.  
Extension was 0 to 20 degrees, with pain at the end of the range 
and additional loss of motion due to pain and fatigue.  Lateral 
flexion to the right and left was to 20 degrees, with additional 
loss of motion due to pain.  Finally, lateral rotation was to 20 
degrees on the right and left, with pain and lack of endurance 
causing additional loss of motion.  X-rays of the lumbar spine 
showed 4 millimeters of retrolisthesis of L3 on L4, degenerative 
joint disease of the apophyseal joints at the L3 through S1 
levels, and intervertebral osteochrondrosis with degenerated 
discs at the L3 through S1 levels.  The examiner assessed a 
sprain or strain of the lumbar spine, bilateral lumbar 
radiculopathy, and degenerative joint disease of the lumbar 
spine.    

In August 2007, the Veteran sought treatment at the Shreveport 
VAMC with complaints of chronic low back pain.  He stated he had 
not worked due to this pain since April 2007.  On examination, 
there was scoliosis, flattening of the lumbar lordosis, pain on 
range of motion of the lumbar spine in all planes, and positive 
straight leg raising.  An outside MRI of the lumbar spine showed 
degenerative changes with spurring and disc bulging.  The doctor 
assessed low back pain with osteoarthritis and recommended 
injections.  The Veteran refused range of motion testing 
secondary to pain.

A March 2008 VAMC note indicates the Veteran began receiving 
epidural steroid injections for his lumbosacral disorder.  A June 
2008 note indicates the Veteran's degenerative joint disease was 
stable, and the Veteran was taking medications.  

The Veteran was afforded a VA examination in July 2009.  He 
stated his low back pain was constant at a level of 8 out of 10.  
He denied any radiation.  He took Celebrex for relief, but it did 
not work well.  He denied flare-ups of back pain.  He also 
reported numbness and weakness to the lower extremities.  He did 
not use a back brace, but did use a cane when he went to church 
and had to stand longer than 20 minutes.  He could walk up to a 
fourth of a mile but less than half a mile, and could stand for 
15 to 20 minutes.  He denied any hospitalization for his back.  
He could drive up to 60 miles without difficulty, but then had to 
take frequent rest breaks.  He no longer performed any kind of 
yard work.  Gait was erect and upright.  He had tenderness to the 
low back with palpation.  There was no evidence of ankylosis.  No 
muscle spasms were noted, and there were no postural 
abnormalities or fixed deformities.  Deep tendon reflexes at the 
knee and ankle were intact, as was sensory testing to the 
bilateral lower extremities.  Motor strength was 5 out of 5 in 
the lower extremities.  The Veteran had not had any 
incapacitating episodes related to his back condition in the past 
12 months.  The examiner observed the Veteran to sit and stand 
and dress and undress without difficulty or signs of pain or 
discomfort.  Forward flexion of the thoracolumbar spine was to 70 
degrees, with a 20 degree loss of motion after 3 repetitions.  
Extension was to 10 degrees with no loss of motion after 3 
repetitions.  Left and right lateral flexion was to 30 degrees 
with a 20 degree loss of motion after 3 repetitions.  Left 
lateral rotation was to 20 degrees with no loss of motion after 
repetition, and right lateral rotation was to 30 degrees with a 
20 degree loss of motion after 3 repetitions.  The Veteran was 
additionally limited by pain, weakness, fatigability, and lack of 
endurance in order of effect.  Straight leg raising was positive 
with pain at 70 degrees.  The examiner reviewed an MRI from April 
2008 that had to be discontinued due to the Veteran's anxiety.  
However, the scan showed disc bulging at L3 through S1.  The 
examiner assessed a lumbosacral strain with traumatic arthritis.  

Based on the foregoing, the Board finds that the evidence fails 
to support a rating in excess of 20 percent for a lumbosacral 
disability.  

The range-of-motion tests from May 2007 and July 2009, described 
above, do not meet the criteria for the next higher rating 
category under the General Rating Formula for Diseases and 
Injuries of the Spine for DCs 5235 to 5243.  Both tests showed 
flexion to no less than 70 degrees with a combined range of 
motion of no less than 190 degrees.  The Board notes the limited 
range of motion testing performed at the 2006 VA examination that 
showed flexion and extension to 10 degrees.  However, the 2006 
examiner also noted that the Veteran was able to stand, bend, and 
sit without difficulty.  Thus, the preponderance of the evidence 
shows that flexion has been significantly greater than 30 degrees 
and combined range of motion has been greater than 120 degrees, 
and the evidence does not more nearly reflect the criteria any 
evaluation higher than 20 percent.  Indeed, the range of motion 
findings above fall into the criteria for the lower 10 percent 
evaluation category.  Therefore, the 20 percent rating is the 
appropriate evaluation.  38 C.F.R. § 4.7.

Next, the Board has considered whether a rating in excess of 20 
percent is warranted under DC 5243 based on incapacitating 
episodes.  As previously mentioned, DC 5243 deals with 
Intervertebral Disc Syndrome, which can include degenerative disc 
disease.  However, in order to meet the criteria for a 
compensable rating under this diagnostic code, the veteran must 
show that a physician ordered bed rest to treat the disorder.  In 
this case, the Veteran reported that he had 3 weeks of bed rest 
following an April 2007 work injury.  However, he denied any 
incapacitating episodes at the 2009 VA examination, and there are 
no physician's orders or other evidence in the claims file that 
his doctors did, indeed, prescribe bed rest.  Therefore, he does 
not meet the criteria for a higher rating under DC 5243.  

As stated above, the Board must consider whether the competent 
evidence establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or fatigability 
such that the Veteran's disability picture is more nearly 
approximated by the next higher rating category.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  

The Veteran in this case reported that pain medication did not 
fully alleviate his back pain.  Moreover, additional loss of 
motion due to pain was noted at both the 2007 and 2009 VA 
examinations.  However, even taking the additional loss of motion 
noted by the 2009 examiner into account, the range-of-motion 
measurements still do not meet the criteria for the next higher 
rating category.  Indeed, with pain taken into consideration, his 
flexion was to 50 degrees, with combined range of motion of 110.  
Thus, the overall evidence fails to show that the Veteran's pain 
has resulted in additional functional limitation such as to 
enable a finding that his disability picture more nearly 
approximates the next-higher, 30 percent, evaluation under the 
General Rating Formula for Diseases and Injuries of the Spine.  
  
The Board has also considered whether any alternate diagnostic 
codes might serve as a basis for an increased rating.  In this 
regard, the RO rated the Veteran's lumbar spine disability under 
Diagnostic Code 5237, which addresses lumbosacral strains.  The 
only other applicable Diagnostic Code is 5242, which addresses 
degenerative arthritis.  DC 5242 is related to DC 5003, which 
also addresses degenerative arthritis.  In this case, the maximum 
evaluation possible under DC 5003 is 10 percent, as only one 
major joint or group of minor joints is involved in this claim.  
There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this case, although the May 2007 VA 
examiner assessed bilateral radiculopathy and the Veteran has 
reported radiation of back pain into his legs on more than one 
occasion, he denied any radiation at the most recent July 2009 VA 
examination, and neurological examination was normal.  Thus, the 
weight of the evidence is against a finding of any current 
radiculopathies, neurological deficits, or neuralgias related to 
the Veteran's lumbar spine disability.  Thus, an additional 
separate rating is not applicable here.  

In conclusion, the evidence does not support an evaluation in 
excess of 20 percent for the Veteran's lumbosacral spine 
disability for any portion of the rating period on appeal.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra, at 54-
56 (1990).

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected lumbosacral spine disability 
warrants an increased rating on an extra-schedular basis.  The 
governing criteria for the award of an extra-schedular rating 
call for a finding that the case presents such an exceptional or 
unusual disability picture, with such related factors as marked 
inference with employment or frequent periods of hospitalization, 
as to render impractical the application of the regular schedular 
standards.  In these instances, the RO is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension (C&P) Service, for assignment of an 
extra-schedular evaluation commensurate with average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  The 
Veteran sought treatment at the Bartlett Regional Hospital in 
2007 following a work injury, but was not admitted to the 
hospital.  Further, although the Veteran stopped working in 2007 
due to a work-related back injury, the Veteran worked for that 
company for 4 years and there is no indication that he is not 
capable of working a different type of job.  Moreover, the Court 
has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted.


2.  Right Knee Arthritis

Service connection was granted for a right knee disability in a 
June 1993 rating decision.  A noncompensable, or 0 percent, 
evaluation was assigned, effective from October 1, 1992, the day 
after the Veteran separated from service.  In August 1999, the RO 
granted an increased rating to 10 percent, effective from January 
26, 1999.  In October 2005, the Veteran filed a request for an 
increased rating, which was denied in the April 2006 rating 
decision that is the subject of this appeal.  

The Board will begin by reviewing the medical evidence for the 
rating period on appeal.  

In March 2005, the Veteran sought follow-up treatment at the 
Juneau Medical Clinic for his bilateral knee arthrosis.  He had 
injections in January of that year and requested another set.  On 
physical examination, there was bilateral knee synovitis, but no 
effusions.  There was diffuse joint line tenderness.  The doctor 
assessed bilateral knee arthrosis and administered injections of 
lidocaine, Marcaine, and Kenalog into each knee.  

In May 2005 at the Seattle VAMC, the Veteran reported that he 
recently began having locking symptoms in his right knee.  When 
he was going up the stairs, his knee would lock in position, and 
he had to grab his calf and wiggle his knee to get it 
straightened back out.  The doctor reviewed recent MRI films and 
noted that the meniscus looked intact and there appeared to be no 
loose bodies.  Range of motion was from 0 to 140 degrees.  
Lachman's was negative, and there was no varus or valgus 
instability.  There was medial and lateral joint line tenderness 
in the knee.  X-rays of the knees showed bilateral severe 
patellofemoral joint space compartment degenerative changes, less 
severe on the right.  The doctor scheduled the Veteran for 
surgery for his left knee.  

In June 2005, the Veteran sought treatment at the Juneau Medical 
Clinic following a left knee arthroscopy.  Currently, his right 
knee was swollen and sore.  The right knee had mild effusion.  
Fifteen cubic centimeters (cc's) of slightly cloudy but otherwise 
normal appearing joint fluid was aspirated.  The doctor assessed 
right knee arthrosis.  He prescribed medication and injected the 
right knee with lidocaine, Marcaine, and Kenalog.  

In October 2005, at the Seattle VAMC, the Veteran reported pain 
with patellar grinding in both knees, as well as on the medial 
joint line.  He had full range of motion, although the doctor 
noted the Veteran was very hesitant with any motion of the knee.  

In March 2006, the Veteran was afforded a VA examination.  He 
reported that the right knee locked up when walking on stairs and 
he had to take breaks when walking up stairs.  He also said that 
the knee swelled and that 14 milliliters of fluid was removed 
from the knee.  He stated he had lost 60 days of work over the 
past 12 months related to his back and knee problems.  On 
physical examination, there was no obvious deformity, no 
incoordination, fatigue, or weakness, no crepitation or popping, 
and the Veteran was tender over the medial patellar retinaculum 
and distal sartorius/gracillus tendons.  Extension was to -5 
degrees and flexion was to 100 degrees.  Apley and Drawer tests 
were negative.  X-rays of the knee showed marked patellofemoral 
degenerative joint disease, and mild to moderate degenerative 
change about the major joint, with progression since the prior 
examination.  The examiner assessed arthritis, with subjective 
reports of swelling and locking.  Examination was negative except 
for a slight decrease in range of motion and tenderness.  There 
was no incoordination, weakness, fatigue, or pain with repetitive 
motion.  

In April 2007, the Veteran sought treatment at Juneau Sports 
Medicine and Rehabilitation for follow-up for bilateral knee 
pain.  He stated he had no pain relief from steroid injections, 
although the doctor noted he had never had a Synvisc injection.  
The Veteran stated his knees would catch at times as well.  The 
doctor stated the knee pain was most likely due to underlying 
degenerative joint disease with possible loose bodies causing the 
intermittent catching in his knees.  The doctor recommended an 
orthopedic surgical referral with consideration for Synvisc 
injections and possible arthroscopy.  

Later that month, the Veteran reported to the emergency room at 
Bartlett with bilateral knee pain that had increased over the 
last few days.  He also felt his knees give way.  He fell that 
day, but did not hit himself hard enough to break a bone or 
bruise himself.  The doctor assessed chronic knee pain and 
prescribed Vicodin until the Veteran could see an orthopedic 
surgeon.  

The Veteran attended an appointment in the orthopedic surgery 
department at the Anchorage VAMC in May 2007.  He stated his left 
knee pain was greater than the right, with the right being at a 
level of 5 out of 10 in severity.  He had had arthrocentesis 6 
times in the last 5 or 6 years.  The Veteran denied locking of 
the knee but reported occasional giving way.  The doctor reviewed 
the MRI of the knee from January 2007.  On examination of the 
right knee, there was no effusion, erythema, or warmth.  There 
was mild subpatellar crepitation with range of motion, and mild 
pain with patellar compression.  There was no patellar 
instability, and the quadriceps and patellar were nontender.  
Range of motion was from 0 to 130 degrees.  There was normal 
valgus and varus stability.  McMurray's and Lachman's tests were 
negative, as were anterior and posterior drawer tests.  The 
doctor assessed moderate osteoarthritis of the right knee, as 
well as chondromalacia patella.  The doctor administered an 
injection to the left knee, but not to the right.  He recommended 
physical therapy for knee range of motion and strengthening.  

The Veteran was afforded another VA examination in May 2007.  He 
reported sharp pain at a level of 5 or 6 out of 10.  He stated 
that in April 2007, while at work on the boat, his right knee 
buckled and he fell forward.  He had 7 cortisone injections into 
the right knee with no relief of pain.  He had worn and still 
wore a knee brace, also with no relief.  An MRI from January 
showed grade 4 chondromalacia patella, grade 1-2 chondromalacia 
of the medial and lateral joint compartments with moderate 
arthritis, and a small joint effusion with a 9 millimeter loose 
body.  The Veteran's gait was antalgic, and he used a cane for 
walking.  He reported moderate flare-ups of pain that occurred 
weekly and lasted 1 or 2 days.  Range of motion was 0 to 130, 
with pain beginning at 120 degrees.  There was additional loss of 
motion on repetitive use due to pain, from 140 degrees to 130 
degrees.  There was crepitus, tenderness, and painful movement, 
but no instability.  X-rays of the knee showed moderate to marked 
changes of degenerative joint disease, primarily involving the 
medial and patellofemoral compartments, and not changed 
significantly since the March 2006 studies.  The examiner 
assessed degenerative joint disease and chondromalacia patella of 
the right knee.  

In August 2007, the Veteran attended a rheumatology consultation 
at the Shreveport VAMC.  He reported a sharp stabbing pain in his 
knees that was worse after activity, especially walking.  At its 
highest level, the pain was a 3 or 4 out of 10, relieved by 
taking Celebrex.  The doctor noted limited range of motion 
secondary to pain, but range of motion was otherwise normal.  X-
rays of the right knee showed minimal periarticular osteophyte 
changes, with some narrowing of the patellofemoral joint.  The 
overall impression was mild osteoarthritic changes.  

The Veteran was afforded a third VA examination in July 2009.  He 
reported constant right knee pain at a level of 7 out of 10, but 
denied flare-ups.  He also complained of knee weakness and 
stiffness, which was worse in the morning.  Additionally, his 
right knee would swell usually with ambulation or mobility 
greater than a quarter of a mile.  He also reported heat, 
redness, and locking of the right knee frequently, as well as 
fatigability and lack of endurance.  Celebrex resulted in a fair 
response for his knee pain.  He denied using crutches, canes, or 
a brace, although he did use a J cane for going to church.  The 
examiner noted he did not have a cane with him at the 
examination.  The Veteran denied any episodes of dislocation or 
recurrent subluxation of the right knee.  He said that when he 
worked, his right knee pain slowed him down, but that it did not 
prohibit him from performing any daily activities.  With passive 
range of motion, there was crepitus palpated at the patella.  
Range of motion was 0 to 110 degrees.  After 3 repetitions, there 
was no loss of motion.  However, the examiner stated the Veteran 
was additionally limited by pain, weakness, fatigability, and 
lack of endurance, in that order.  The right knee was stable.  
The medial and lateral collateral ligaments were intact.  
Anterior and posterior cruciate ligaments were intact.  
McMurray's test was negative.  X-rays of the right knee showed 
moderate tricompartmental degenerative joint disease with marked 
patellofemoral degenerative joint disease, similar to the 
findings in August 2007.  An MRI of the right knee showed 
tricompartmental osteoarthritic changes with small knee joint 
effusion, lateral subluxation of the patella, chondromalacia 
patella, tiny fluid in popliteal bursa, and subchondral bone 
marrow edema/cyst formation at the lateral femoral condyle and 
medial tibial condyle.  The examiner assessed right knee 
arthritis.    

The Board will now consider whether the Veteran is entitled to a 
higher evaluation for the right knee based on the evidence of 
record relevant to the rating period on appeal, outlined above.  
His right knee is currently rated at 10 percent under DC 5260, 
which contemplates impairment of the knee manifested by 
limitation of flexion.  Where flexion is limited to 60, 45, 30, 
and 15 degrees, disability ratings of 0, 10, 20, and 30 percent, 
respectively, are assigned.  

The Board finds that the evidence weighs against an increased 
rating under DC 5260.  Range of motion testing in May 2005, March 
2006, May 2007, and July 2009 revealed flexion to 140, 100, 130, 
and 110 degrees, respectively.  None of the range-of-motion tests 
revealed results that fall into even a noncompensable evaluation 
under DC 5260.  Thus, an increase for limitation of flexion is 
not warranted.  

The Board has considered whether any other diagnostic code would 
allow for an increased rating for the Veteran's right knee 
disability, manifested by instability or loss of motion.  

DC 5261 contemplates impairment of the knee manifested by 
limitation of extension.  Where extension is limited to 5, 10, 
15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 
40, and 50 percent, respectively, are assigned.  The Board finds 
that the evidence weighs against an increased rating under 
DC 5261.  Extension was to 0 degrees in May 2005, May 2007, and 
July 2009, and to negative 5 degrees in March 2006.  Thus, loss 
of extension is not a basis for an increased rating in this case.  

DC 5257 contemplates impairment of the knee manifested by 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assigned where instability is slight, a 20 percent 
rating is assigned where instability is moderate, and a 30 
percent rating is assigned where instability is severe.  In this 
case, the Veteran reported that his knees would occasionally give 
way.  Specifically, in April 2007, he reported to Bartlett after 
his knee gave way and caused him to fall at work.  However, the 
July 2009 VA examiner noted that all ligaments were intact.  
Moreover, McMurray's was negative in May 2007 and July 2009, 
Lachman's was negative in May 2005 and May 2007, and drawer sign 
was negative in March 2006 and May 2007, and at no time were 
these tests reported as being positive.  Thus, the preponderance 
of the evidence is against a rating in excess of 10 percent for 
instability of the knee under DC 5257.  

Next, the Board notes that DC 5258 addresses dislocation of 
semilunar cartilage with frequent episodes of locking, pain and 
effusion into the joint.  However, there is no evidence of 
dislocation of the meniscus in this case, so this code does not 
apply.  DC 5259 addresses removal of symptomatic semilunar 
cartilage, but the Veteran has not undergone any such procedure 
in this case.  DCs 5262 and 5263 also do not apply, as there is 
no evidence of impairment of the tibia or fibula, and no evidence 
of genu recurvatum.  
    
In considering whether a higher rating is warranted based on loss 
of motion under another diagnostic code, the Board finds that DC 
5256 does not apply, as there is no evidence of knee ankylosis.  
Further, there is no evidence the Veteran has undergone a knee 
replacement, so DC 5055 is also inapplicable.  The Board can 
identify no other diagnostic code which would allow for an 
increased rating for degenerative joint disease.      

However, the Board will also consider whether the competent 
evidence establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or fatigability 
such that the Veteran's disability picture is more nearly 
approximated by a rating higher than 10 percent.  See 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  
  
The Veteran reported pain at the end of range of motion in May 
2007 and July 2009.  The 2007 VA examiner stated that there was 
additional loss of motion on repetition due to pain, reduced from 
140 to 130 degrees.  Additionally, the July 2009 VA examiner 
stated the Veteran was additionally limited due to pain, although 
there was no loss of motion on repetition of range of motion 
testing.  

Based on our review of the Veteran's complaints of pain and 
limitation on functioning, the Board finds that, although the 
Veteran experiences pain on motion of the knee, it does not 
result in additional loss of motion so as to warrant an increased 
rating.  Namely, the May 2007 examiner stated that pain resulted 
in only an 10 degree loss of motion, and the Board notes the 
recorded range of motion measurements would not even warrant a 
compensable evaluation under DC 5260.  Thus, the 10 percent 
evaluation adequately takes the Veteran's level of pain into 
account.

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), 
where it was held that a claimant who has both limitation of 
flexion and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  As a 
result, if the evidence of record reflects compensable loss of 
both flexion and extension of the same leg, the Veteran would be 
entitled to the combined evaluation under DCs 5260 and 5261, per 
the combined ratings table in 38 C.F.R. § 4.25.  However, in this 
case, there are no documented knee extension measurements that 
would allow for even a noncompensable evaluation.  Thus, this 
Veteran does not meet the criteria for a separate rating under DC 
5261.  

The Board has also considered Diagnostic Code 5003, which allows 
for a 10 percent rating even in the absence of evidence of 
limitation of motion that would allow for a compensable 
evaluation under DCs 5260 and 5261.  However, because a 10 
percent evaluation is already assigned under DC 5260, this 
provision cannot serve as a basis for a higher rating here.  DC 
5003 also enables a 20 percent rating to be applied where the 
record contains X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  However, there is only one joint 
involved in this case.

In summary, since the preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating for 
right knee arthritis, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

In addition, the Board has considered the complaints of pain and 
functional limitation detailed above, and acknowledges that the 
Veteran is competent to give evidence about the symptoms he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Despite the complaints and the objective findings of right knee 
pain, the evidence nevertheless fails to demonstrate a disability 
picture that more nearly approximates a higher evaluation for 
instability, loss of motion, or arthritis of the right knee.  

Finally, the Board has considered whether the Veteran's service-
connected right knee disability warrants an increased rating on 
an extra-schedular basis.  As noted above, an extra-schedular 
rating requires such an exceptional or unusual disability 
picture, with such related factors as marked inference with 
employment or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular standards.  
In these instances, the RO refers the case to the Under Secretary 
for Benefits or the Director, C&P Service, for assignment of an 
extra-schedular evaluation commensurate with average earning 
capacity impairment, under 38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown and, 
although the Veteran has not worked since April 2007, the 
evidence does not demonstrate he is incapable of working due to 
his knee disability.  Moreover, the Court has held that, "if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, 
the evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral for 
consideration of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

3.  Right Middle Finger Fracture

The Veteran was awarded service connection for residuals of a 
right middle finger fracture in a June 1993 rating decision.  A 
zero percent evaluation was assigned, effective from October 1, 
1992, the day after the Veteran separated from active service.  
The RO granted an increased rating to 10 percent, effective from 
December 23, 1999, in a September 2000 rating decision.  However, 
the RO later reduced the assigned evaluation back to 0 percent in 
a September 2003 rating decision, effective from December 11, 
2002.  The Veteran requested an increased rating in October 2005, 
and the RO denied the request in the April 2006 rating decision 
that is the subject of this appeal.

In reviewing the medical evidence, the Board notes that, in 
January 2005, the Veteran sought treatment at the Juneau Medical 
Clinic for right finger proximal interphalangeal  (PIP) joint 
pain that had been intermittent for years.  An X-ray was taken of 
the right hand and was negative.  

At the March 2006 VA examination, the Veteran reported that his 
right middle finger was painful, numb, and stiff on occasion, and 
when he picked an object up his fingers would "go out."  On 
physical examination, there was no obvious deformity, no edema, 
redness, or bruise, and no crepitations.  Strength was intact to 
resistance.  He had 30 degrees of palmar flexion, and 90 degrees 
at the PIP joint.  There was also full distal interphalangeal 
(DIP) joint flexion.  However, there was decreased flexion of the 
third finger in grip.  The examiner noted that the Veteran picked 
up and held his back pack without difficulty.  An x-ray of the 
finger showed minimal degenerative change of the interphalangeal 
joints of the middle finger and a little more marked of the third 
metacarpal phalangeal joint.  There was also calcification versus 
possible foreign body soft tissue dorsal to the proximal phalanx 
of the middle finger distally, noted to be present in the past.  
The examiner concluded, based on his examination findings and 
radiology report, that there were no residuals from the in-
service fracture.  

In May 2007, the Veteran was afforded another VA examination.  He 
said he felt that his right middle finger was crooked in the area 
where the laceration repair was done in service.  He had not seen 
a hand surgeon, had not worn a finger splint, and had not had 
occupational therapy to the finger.  He also reported finger pain 
and difficulty grasping small objects such as nuts and bolts, 
tools, and a drinking cup.  The Veteran was right hand dominant.  
He rated the finger pain at a level of 5 out of 10, and stated it 
was achy in character.  There was no history of hospitalization 
for the finger.  There was decreased dexterity of the right hand 
due to the finger disability.  However, there was no ankylosis, 
no deformity, no gap between thumb pad and tips of fingers on 
attempted opposition of thumb to fingers, no gap between finger 
and proximal transverse crease of the hand on maximal flexion of 
the finger, no decreased strength for pushing, pulling and 
twisting, and no decreased dexterity for twisting, probing, 
writing, touching, and expression.  Range of motion of the 
metacarpal phalangeal joint was 0 to 90 degrees with pain, range 
of motion of the DIP joint was 0 to 70 degrees with pain, and 
range of motion of the PIP joint was 0 to 90 degrees with pain.  
There was no additional loss of motion on repetition in any of 
the joints.  There was a faint elliptical surgical scar on the 
right middle finger measuring 2 centimeters; it was nontender to 
touch.  The Veteran could lay his middle finger flat on the 
examination table with no evidence of a deformity.  X-rays showed 
small bone fragment versus foreign bodies in the soft tissues 
anterior and posterior to the proximal phalanx, mild sclerosis of 
the cortex of the medial aspect of the proximal phalanx 
(unchanged since March 2006), minor to moderate changes of 
degenerative joint disease of the third metacarpal phalangeal 
(MCP) joint, and a 1 millimeter bone fragment in the soft tissues 
lateral to the distal interphalangeal joint of the third digit.  
The examiner assessed degenerative joint disease of the third 
right finger at the IP and MCP joints.  

At the July 2009 VA examination, the Veteran stated that his 
finger continued to ache constantly.  He had not had any 
hospitalization or surgery for the finger.  Celebrex alleviated 
the pain.  He complained of decreased strength and dexterity, as 
well as difficulty grasping objects.  When the Veteran was 
working, his finger had flare-ups of pain, but did not affect his 
productivity at work.  Additionally, the finger did not affect 
his daily activities.  Flare-ups occurred greater than 5 times 
daily, lasting 2 to 3 hours each.  The pain was at a level of 5 
out of 10 during a flare-up.  On physical examination, there was 
mild edema to the mid-shaft of the phalanx.  There was no 
ankylosis, effusion, head or redness.  The Veteran was able to 
fully extend his fingers, and there was no obvious deformity.  
There were no gaps between the thumb pad and fingers on attempted 
opposition, and no gaps between the proximal transverse crease of 
the hand on maximal flexion of the fingers.  Motor strength in 
the hand was at a level of 4 out of 5 due to pain and weakness.  
The Veteran was noted to dress and undress himself, tie his 
shoestrings, button and unbutton his shirt, and zip his pants 
without any assistance.  Range of motion of the MCP joint was 0 
to 60 degrees, 0 to 80 degrees for the PIP joint, and 0 to 50 
degrees for the DIP joint.  X-rays showed degenerative joint 
disease of the third MCP joint, possibly posttraumatic.  The 
examiner assessed right middle finger fracture secondary to 
traumatic injury in 1980 with residuals of pain but no evidence 
of fracture via X-ray.  

As noted above, the Veteran is currently assigned a 
noncompensable evaluation under DC 5229, which addresses 
limitation of motion of the middle finger.  Based on a review of 
the medical evidence for the rating period on appeal, outlined 
above, the Board finds that the weight of the evidence is against 
an increased rating under DC 5229.

Paragraph (1) under the schedule for Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the Hand 
states that normal range of motion for the MCP, PIP, and DIP 
joints is 0 to 90, 0 to 100, and 0 to 70 or 80, respectively.  
The range of motion recorded at the Veteran's VA examinations in 
2007 and 2009 were within 30 degrees of normal extension.  
Additionally, at both examinations, there was no gap between the 
fingertip and proximal transverse crease of the palm with the 
finger flexed to the extent possible.  Thus, the medical evidence 
does not warrant a rating in excess of the currently assigned 
noncompensable evaluation under DC 5229.  

The Board has considered whether any alternative diagnostic codes 
would allow for an increased rating.  However, DC 5226 is not 
applicable as the VA examiners found no ankylosis of the middle 
finger.  There are no other applicable diagnostic codes.  

As above, the Board must also consider whether the competent 
evidence establishes any additional functional limitation due to 
factors such as pain, weakness, incoordination, or fatigability 
such that the Veteran's disability picture is more nearly 
approximated by a rating higher than 0 percent.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  

The Veteran reported constant pain in his middle finger at the 
July 2009 VA examination, with 5 or more flare-ups of pain a day, 
lasting 2 or 3 hours each.  The pain reached a level of 5 out of 
10 at its most severe, according to the Veteran.  However, 
despite his subjective complaints of pain, he reported that it 
did not affect his work or daily activities, and his range of 
motion measurements do not reflect the criteria for the next 
higher rating category under DC 5229.  Thus, the currently 
assigned noncompensable rating appears to adequately account for 
the Veteran's pain, and a higher evaluation is not warranted 
based on pain and limitation of function.  

In summary, the Board finds that, based on a preponderance of the 
evidence, the criteria for an evaluation in excess of 0 percent 
for a right middle finger disability have not been met.

In addition, the Board has considered the complaints of pain and 
functional limitation detailed above, and acknowledges that the 
Veteran is competent to give evidence about the symptoms he has 
experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
However, despite his complaints and the objective findings of 
right finger pain, the evidence nevertheless fails to demonstrate 
a disability picture that more nearly approximates a higher 
evaluation for the right finger disability.  

Finally, the Board has again considered whether the right finger 
disability warrants an increased rating on an extra-schedular 
basis, under the criteria calling for a finding that the case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked inference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the RO is authorized to refer the case to the Under 
Secretary for Benefits or the Director of the C&P Service, for 
assignment of an extra-schedular evaluation commensurate with 
average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown, and 
there is no suggestion that the Veteran's work has been affected 
by his finger disability; indeed, he denied that it was affecting 
his work productivity at the 2009 VA examination.  Moreover, the 
Court has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, supra.  
Thus, the evidence does not indicate that application of the 
regular schedular standards is rendered impracticable, and 
referral for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with traumatic arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for right 
knee arthritis is denied.

Entitlement to a compensable evaluation for residuals of right 
middle finger fracture is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


